Bartol, C. J.,
delivered the opinion of the Court.
The original petition in this case was filed on the 12th day of July, 1812, in the names of John Coburn, Wm. *385Geo. Read and Joseph M. Cone. Afterwards, on the 21st September, 1812, Wm, Geo. Read, by an order addressed to the clerk, and filed in the case, directed that the same should he dismissed so far as it concerned himself, stating that his name had been used therein, without his knowledge and consent.
Upon final hearing the Circuit Court for Baltimore County refused to grant relief, and dismissed the petition of Coburn and Cone who have appealed.
There is one ground of defence taken by the appellees, which seems to us to he conclusive; which precludes us from considering the merits of the case, and compels us to affirm the decree of the Court below.
It appears from the record that the subject-matter of the petition was finally heard, and decided by the Circuit Court of Baltimore City on the 6th day of July, 1812, on the hill there filed for an injunction and for other relief, by Joseph M. Cone, and the petition of Coburn also there filed in the same cause, praying to he made a co-complainant therein; both of which were dismissed, and the injunction refused.
The proceedings had in the Circuit Court of- Baltimore City, are exhibited by the appellees, and relied on as an estoppel against the appellants, and conclusive against their right to the relief now sought.
From an examination of these proceedings, we are satisfied that the bill of complaint filed in the Circuit Court of the City, presented the same questions, and prayed substantially the same relief, as the appellants now seek by the present proceeding.
That Court it appears refused relief, upon the authority of Hough vs. Horsey, 36 Md., 181. The Court being of opinion that the facts and circumstances of the case brought Cone, the assignee, within the principle there decided. The petition of Coburn, the original mortgagor, to he made a co-complainant, was dismissed by the same *386Court, -without assigning any reason therefore. Probably however for the reason suggested at the bar, that the Court was of opinion that Coburn having assigned his equity of redemption, had no interest in the subject-matter of the suit.
But whatever may have been the reason of the Court’s action, and whether erroneous or otherwise, no appeal having been taken, and its order standing unreversed, must conclude the rights of both Cone and' Coburn, in any subsequent proceeding for the same cause. There being no doubt or question of the jurisdiction of that Court in the premises. All the parties had their domicil in the City.
It has been argued on the part of the appellants', that the Circuit Court of the City had not rightful jurisdiction, by reason of proceedings having been before instituted in the Circuit Court for the County, for the purpose of enforcing the rights of thé mortgagee against the property, and executing the power of sale prescribed by the mortgage, under the direction of the last named Court, and it is argued that pending those proceedings the Court in the City was without jurisdiction; and therefore its decision is not conclusive. But this argument proceeds from an erroneous view of the question. The proceedings in the County were exparte, and had not so far progressed, as to deprive the Circuit Court in the City of jurisdiction to entertain the bill, and .grant the relief therein prayed, if it had been of opinion, upon the merits that such relief might properly be granted. Such action would not have interfered with the rightful authority of the Court in the County, or led to any conflict of jurisdiction. The case is unlike Withers vs. Denmead, 22 Md., 135.
Besides it does not appear that any objection was made to the jurisdiction of the Court, which was invoked by these appellants. And the Court having proceeded to adjudge the case, the only remedy left to these appellants, *387if they felt aggrieved, was to bring np tbe case by appeal. They cannot escape from its conclusive effect, or bring the same questions in issue by a new proceeding in another Court.
(Decided 18th June, 1874.)
The decree of the Circuit Court will be affirmed.

Decree affirmed.